Citation Nr: 1714411	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran served on active duty for training from February to June 1986 and on active duty from March 1987 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was previously before the Board in April 2016, at which time it was remanded to afford the Veteran his requested hearing.  The Veteran testified at a Board hearing in December 2016; a transcript of that hearing is associated with the claims file.  At the hearing, the record was held open for an additional 90 days to permit the Veteran an opportunity to obtain and submit additional evidence and he waived initial RO consideration of such new evidence.  Additional evidence consisting of private treatment records was received in January 2017 (duplicates of these private treatment records were received again in February 2017.).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

Review of the record shows that the Veteran is in receipt of service connection for PTSD.  VA's own regulations and rules indicate there may be an association between PTSD and hypertension.  For example, VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  Accordingly, an opinion as to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD must be obtained.

In addition, in his notice of disagreement with the denial of service connection for hypertension, the Veteran recalled exposure to "chemical warfare, oil-well fires and the smoke from those fires" during his service in Southwest Asia (these assertions were repeated in his substantive appeal and noted during his Board hearing).  As the Veteran is a Gulf War Veteran, this contention should also be addressed in a medical opinion.

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and non-VA treatment records not already associated with the record.  

2.  Thereafter, please arrange for the Veteran to be examined to determine whether his hypertension is related to his service, including service in Southwest Asia, and/or was caused or aggravated by his service-connected PTSD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a)  Is it at least as likely as not (50 percent probability greater probability) that the Veteran's hypertension is due to service, to include his service in Southwest Asia where he reported exposure to chemical warfare, oil-well fires, and the smoke from those fires . 

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by service-connected PTSD?  The opinion provider is requested to consider and discuss as necessary medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction and that studies have found an association between PTSD and poor cardiovascular health.

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by service-connected PTSD?  The examiner is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

d)  If the examiner finds that the hypertension was not caused but is aggravated by service-connected PTSD, the examiner should identify the baseline level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

A complete rationale must be provided for all opinions rendered, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, the RO must review the record and readjudicate the issue on appeal.  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

